DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5 and 8 are objected to because of the following informalities:  
With respect to claim 5, “the median” lacks proper antecedent basis.  
With respect to claim 8, “the print head assembly” lacks proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6-9, 12, 13, 17, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima et al. (5,342,131).

	With respect to claim 1, Nakajima et al. teaches a printing apparatus, comprising: a ribbon supply spool (2) configured to facilitate traversal of ribbon (1) along a ribbon conveyance path (defined by the travel path of the ribbon); a ribbon take-up spool (3) positioned downstream (as seen in Fig. 11) of the ribbon supply spool (2) along the ribbon conveyance path (defined by the travel path of the ribbon) configured to receive the ribbon (1) after a printing operation (via printhead 5); a ribbon support plate (12) positioned in the ribbon conveyance path (defined by the travel path of the ribbon) between the ribbon supply spool (2) and the ribbon take-up spindle (3); wherein the ribbon support plate (12) includes a plurality of protruding segments (122, Fig. 11) extending along the ribbon conveyance path (in the width direction of the protruding segments 122), wherein the plurality of protruding segments (122) facilitates stretching of the ribbon (1) as the ribbon (1) traverses along the ribbon conveyance path (as defined by the travel path of the ribbon).

With respect to claim 2, Nakajima et al. teaches the printing apparatus wherein the ribbon support plate (12) is disposed downstream of a print head (5) along the ribbon conveyance path (as defined by the travel path of the ribbon).

With respect to claim 6, Nakajima et al. teaches the printing apparatus wherein the ribbon support plate (12) is within a housing (as 12 is part of a chassis of the printer, thereby reading on “within a housing”, Col. 4 lines 42-48) of said printing apparatus (the conventional printer, Col. 1 lines 5-15).

With respect to claim 7, Nakajima et al. teaches the printing apparatus wherein the ribbon support plate (12 is capable of being) molded with the housing (chassis) of said printing apparatus, (as the method of how an element of a device is formed does not further differentiate the claimed invention over the prior art). 

With respect to claim 8, Nakajima et al. teaches the printing apparatus wherein the print head assembly (5) is positioned upstream (Fig. 14) of support plate (12).

With respect to claims 9 and 18, Nakajima et al. teaches the printing apparatus wherein the ribbon support plate (12) further comprises a print station proximal portion (i.e. a portion of 12 that makes contact with the ribbon) and a print station distal portion (i.e. a portion of 12 directly opposite of the portion of 12 that makes contact with the ribbon), wherein the print station proximal portion (i.e. portion of 12 that makes contact with the ribbon) is inclined at a predetermined angle (as seen below in the examiner provided figure) with respect to a vertical axis of the printing apparatus (as labeled below in the examiner provided figure), and wherein the print station distal portion (i.e. the portion of 12 directly opposite the portion of 12 that makes contact with the ribbon) creates a zero degree angle with the vertical axis (as seen below).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Distal end aligns with vertical axis of printer)][AltContent: textbox (Proximal end angle)][AltContent: textbox (Vertical Axis)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    496
    535
    media_image1.png
    Greyscale

With respect to claim 12, Nakajima et al. teaches a ribbon support plate (12) comprising: a ribbon support plate (12) configured to be positioned in the ribbon conveyance path (defined by the travel path of the ribbon) between a ribbon supply spool (2) and a ribbon take-up spindle (3); wherein the ribbon support plate (12) includes a plurality of protruding segments (122, Fig. 11) extending along the ribbon conveyance path (in the width direction of the protruding segments 122), wherein the plurality of protruding segments (122) facilitates stretching of the ribbon (1) as the ribbon (1) traverses along the ribbon conveyance path (as defined by the travel path of the ribbon).

With respect to claim 13, Nakajima et al. teaches the printing apparatus wherein the ribbon support plate (12) is disposed downstream of a print head (5) along the ribbon conveyance path (as defined by the travel path of the ribbon) and upstream relative to the ribbon take up spool (3) along the ribbon conveyance path (defined by the travel path of the ribbon 1).

With respect to claim 17, Nakajima et al. teaches the printing apparatus wherein the ribbon support plate (12) is configured to be retrofitted to a housing (i.e. chassis) of said printing apparatus (insofar as what is structurally recited defined how the plate is retrofitted, as the U-shape allows for the plate to be slide on and off the chassis of the printer).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 10, 11, 14-16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima et al. (5,342,131) in view of Shih et al. (2005/0195270).

With respect to claims 3 and 14, Nakajima et al. teaches all that is claimed in the above rejection of claims 1 and 12, but remains silent regarding wherein the plurality of protruding segments is defined at an angle, with respect to a median defined along a vertical axis of the printing apparatus, varying in a range between 40 degrees to 60 degrees.
Shih et al. teaches a similar stretching ribbon element that includes a plurality of protruding segments (86) defined at an angle (as seen in Fig. 10), with respect to a median (center of 1) defined along a vertical axis of the printing apparatus (as 1 is located such a way that a vertical axis of the printing apparatus a lines with median of 1), varying in a range between 40 degrees to 60 degrees (as seen in Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the protrusions of Nakajima to be angled as taught by Shih et al. because Shih et al. teaches such structure prevents the formation of creases [0011], thereby improving the printing quality of Nakajima et al..

With respect to claims 4 and 15, Nakajima et al. teaches all that is claimed in the above rejection of claims 3 and 14, but remains silent regarding wherein each of the plurality of protruding segments comprises a first end and a second end, wherein a width of the first end, along a longitudinal axis, of the printing apparatus is less than a width of the second end, along the longitudinal axis of the printing apparatus.
However, it would have been an obvious design choice to change the shape of the protruding segments taught in Shih et al. such that each of the plurality of protruding segments comprises a first end and a second end, wherein a width of the first end, along a longitudinal axis, of the printing apparatus is less than a width of the second end, along the longitudinal axis of the printing apparatus, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, such a modification adjusts the forces created when the ribbon contacts the segments, thereby bettering the smoothing abilities of those segments.

With respect to claims 5 and 16, Nakajima et al. teaches all that is claimed in the above rejection of claims 1 and 14 but remains silent regarding wherein the median divides the plurality of protruding segments into a first set of protruding segments and a second set of protruding segments, wherein the first set of protruding segments and the second set of protruding segments define, in conjunction, a V shaped pattern on the ribbon support plate.
Shih et al. teaches a similar stretching ribbon element that includes a median (near element 5 of Fig. 11) that divides the plurality of protruding segments (86) into a first set of protruding segments (i.e. left of the median) and a second set of protruding segments (i.e. right of the median), wherein the first set of protruding segments (left segments, Fig. 10) and the second set of protruding segments (right segments, Fig. 10) define, in conjunction, a V shaped pattern (as seen in Fig. 10).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the protrusions of Nakajima to be angled in a V shaped pattern on the plate 12 of Nakajima because Shih et al. teaches such structure prevents the formation of creases [0011], thereby improving the printing quality of Nakajima et al.. 

With respect to claims 10 and 19, Nakajima et al. teaches all that is claimed in the above rejection of claims 1 and 12 but remains silent regarding wherein the plurality of protruding segments extends between a first end and a second end, and wherein the plurality of protruding segments have an arc profile.
However, it would have been an obvious design choice to change the shape of the protruding segments taught in Shih et al. such that the plurality of protruding segments extends between a first end and a second end, and wherein the plurality of protruding segments have an arc profile, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  Further, such a modification adjusts the forces created when the ribbon contacts the segments, thereby bettering the smoothing abilities of those segments.

With respect to claims 11 and 20, Nakajima et al. teaches all that is claimed in the above rejection of claims 1 and 12 but remains silent regarding wherein the plurality of protruding segments extends between a first end and a second end, and wherein a height of the plurality of protruding segments is greater at the second end than at the first end.
However, it would have been an obvious design choice to change the shape of the protruding segments taught in Shih et al. such that the plurality of protruding segments extends between a first end and a second end, and wherein a height of the plurality of protruding segments is greater at the second end than at the first end, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) Further, such a modification adjusts the forces created when the ribbon contacts the segments, thereby bettering the smoothing abilities of those segments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sakuragi (5,128,763) teaches a ribbon tensioner.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853